    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    ADAM J. MATTESON, JR.,

                                      Plaintiff,
                  -v-                                             Civ. No. 9:16-CV-1548
                                                                         (DJS)
    SGT. GALORNO, et al.,

                                      Defendants.
D




    DANIEL J. STEWART
    United States Magistrate Judge

                                             ORDER

          As part of the Court’s previous directive (see Text Minute Entry dated March 8, 2019)

    Counsel for the Defendants was instructed to provide to chambers the personnel files for
J




    Defendants. On March 15, 2019, the personnel files of Defendants Dustin Blair, Jason

    Duprey, Michael Galarneau, and Corey Holland were provided to the Court. The in camera

    review of the files of Defendants Blair and Duprey did not reveal any relevant information

    or impeachment that could be shared with Plaintiff. However, the review of the personnel

    files of Defendants Galarneau and Holland did disclose documents that may possibly be
S




    relevant to the claims, or used for impeachment purposes. Those documents are identified

    as follows:

          1.      Sgt. Galarneau -Nos. 56-61.

          2.      CO Holland - Nos. 26-32.

          When retrieving the personnel files, Defendants’ Counsel shall make a copy of the
    pages identified above and provide them to Counsel for the Plaintiff. The documents will

    be designated as “Confidential - Attorneys Eyes Only” and shall not be provided to the

    Plaintiff.

           The Court directs that Defendants’ Counsel immediately retrieve from the Court’s

    Courtroom Deputy, Maria Blunt, the personnel files of Dustin Blair, Jason Duprey, Michael

    Galarneau, and Corey Holland.
D




    IT IS SO ORDERED.

    DATED: March 28, 2019
          Albany, New York
J
S




                                               -2-
